Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is in response to the Applicant’s reply received 7/20/22.  Claims  26-28, 31, 32, 35, 36, 38-48, 51-60  are pending.  Claims  41, 42, 44, and 47 are withdrawn.  Claims 26-28, 31, 32, 35, 36, 38-40, 43, 45, 46, 48, and 51-60 are considered on the merits.

Election of Species Requirement
Applicant’s election of the following species without traverse in the reply filed on 7/20/22 is acknowledged.  The Applicant elected:
Species 1: the cognitive impairment disorder is a dementia disorder; and 
Species 2: the subject is human.
Claims 26-28, 31, 32, 35, 36, 38-40, 43, 45, 46, 48, and 51-60 read on these elections and claims 41, 42, 44, and 47 are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26, 36, 38-40, 43, 45, 46, 48, and 53-54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wyss-Coray et al. (US 2015/0157664 in IDS 11/15/19).
Wyss-Coray et al. teach a method of treating a subject at risk of developing or suffering from a cognitive impartment conditions and age-related dementia by administering a subject a young plasma blood product [0032].  This method comprise the following steps:
Measure the cognitive ability of the individual before, during, and/or after administration with young plasma blood product [0056]; and
Administering an effective amount of the young plasma blood product  by transfusion via a vein [0054-0055, 0057].
The amount of young plasma blood product can be 10-20 ml per Kg weight per dose at a rate of 5 ml per minute[0054]. This amount is adjusted to decrease the rate of cognitive decline, stabilize cognitive ability, and/or increase cognitive ability based on their cognitive measurements after administration [0056-0057].   The administration can continue for 3, 9, 12 months or more [0059] to a human subject [0044].    Wyss-Coray et al. expressly teach treating dementia, Alzheimer’s disease, and Parkinson’s disease [0056 and 0063].  They expressly teach dementia includes vascular dementia [0098-0100]. 
Claims 53 and 54 are included in this rejection since they are wherein clauses which are intended results of the method steps executed by Wyss-Coray et al.  MPEP 2111.04  state "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Therefore since Wyss-Coray et al.   teach the same active steps, they also teach these intended results since the same steps should lead to the same results. 
Therefore the invention as a whole is anticipated by the reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26-28, 31, 32, 35, 36, 38-40, 43, 45, 46, 48, and 53-54  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyss-Coray et al. (US 2015/0157664, in IDS 11/15/19).
Wyss-Coray et al. teach a method of treating a subject at risk of developing or suffering from a cognitive impartment conditions and age-related dementia by administering a subject a young plasma blood product [0032].  This method comprise the following steps:
Measure the cognitive ability of the individual before, during, and/or after administration with young plasma blood product [0056]; and
Administering an effective amount of the young plasma blood product  by transfusion via a vein [0054-0055, 0057].
Wyss-Coray et al. expressly teach treating dementia, Alzheimer’s disease, and Parkinson’s disease [0056 and 0063].  They expressly teach dementia includes vascular dementia [0098-0100]. The administration can continue for 3, 9, 12 months or more [0059] to a human subject [0044].  The amount of young plasma blood product can be 10-20 ml per Kg weight per dose at a rate of 5 ml per minute [0054]. This amount is adjusted to decrease the rate of cognitive decline, stabilize cognitive ability, and/or increase cognitive ability based on their cognitive measurements after administration [0056-0057].   
While  Wyss-Coray et al. do not teach administering the young plasma blood product in the amounts or units limited in claims 28, 31, 32, or 35, these could be met via routine optimization of the 10-20 ml per Kg weight per dose range.  Wyss-Coray et al. teach that they wish the dose to be effective and set goals for this effectiveness to decrease, stabilize, and/or increase cognitive ability of the subject.  Therefore it would be obvious for one of ordinary skill to adjust the amount of young blood plasma composition to the units limited in claims 28, 31, 32, or 35 until the treatment is effective (MPEP 2144.05 II). 
Also Wyss-Coray et al. teach that both the donors and recipients include canines, felines, equines, bovines, ovines, primates and humans [0044].  They teach the donor and recipient are from the same specie.  Therefore it would be obvious for one of ordinary skill to use a young blood plasma composition derived from bovines, ovines, equines, primates or humans in an animal subject, especially if they are treating a bovine, equine, ovine, or human with dementia.
Claims 53 and 54 are included in this rejection since they are wherein clauses which are intended results of the method steps executed by Wyss-Coray et al.  MPEP 2111.04  state "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Therefore since Wyss-Coray et al.   teach the same active steps, they also teach these intended results since the same steps should lead to the same results.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims Objected to But Free of the Art
	Claims 51, 52, and 55-60 are objected to for depending from a rejected claim.  However they are free of the art.  Best art is  Wyss-Coray et al., but they do not teach administering the young plasma blood composition orally and they do not teach concentration the protein content of plasma to 70% or more as limited in claims 55 or 58.  Injecting a subject with plasma composition with a protein concentration of 70%wt or more is not taught by Wyss-Coray et al. and does not appear to be obvious to one of ordinary skill in the art since high protein concentrations would create problems with solubility which would be detrimental in an infusion. 
In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699